UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-17232 Commission File Number FACT CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0888594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1530 9th Avenue SE, Calgary Alberta T2G 0T7 (Address of principal executive offices) (Zip Code) 403-693-8004 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Class A Common Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of June 30, 2009 the aggregate market value of voting common stock held by non-affiliates of the registrant is $904,524.Shares of common stock held by each officer and director have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 18,796,328 common shares outstanding as of April 12, 2010 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None 2 FACT CORPORATION TABLE OF CONTENTS Page PART I Item 1 Business 3 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 8 Item 2 Properties 8 Item 3 Legal Proceedings 8 Item 4 (Removed and Reserved) 9 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A Quantitative and Qualitative Disclosures About Market Risk 15 Item 8 Financial Statements and Supplementary Data 15 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A(T) Controls and Procedures 16 Item 9B Other Information 16 PART III Item 10 Directors, Executive Officers and Corporate Governance 17 Item 11 Executive Compensation 19 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships and Related Transactions, and Director Independence 23 Item 14 Principal Accounting Fees and Services 25 PART IV Item 15 Exhibits, Financial Statement Schedules 25 SIGNATURES 27 i PART I ITEM1.BUSINESS The statements contained in this Annual Report on Form 10-K for the fiscal year ended December 31, 2009, that are not purely historical statements are forward–looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934, as amended, including statements regarding the Company’s expectations, beliefs, hopes, intentions or strategies regarding the future.These forward-looking statements involve risks and uncertainties.Our actual results may differ from those indicated in the forward-looking statements.Please see“Risk Factors that May Affect Future Results,” “Special Note Regarding Forward-Looking Statements” and the factors and risks discussed in other reports filed from time to time with the Securities and Exchange Commission. General Development of Business FACT Corporation was incorporated under the laws of the State of Colorado on December 3, 1982 and is referred to herein as either "FACT", "the Company", "we", "us" or "our".FACT Group was incorporated in the State of Nevada on December 14, 2001, for the purpose of acquiring an interest in certain proprietary functional food formulations, and was acquired by the Company on November 7, 2001. The Company predominantly operatesin the functional food industry through its wholly-owned subsidiary, Food and Culinary Technology Group Inc., (“FACT Group”) developing, licensing and supplying turnkey functional bake mixes to customers who manufacture, distribute, and market bakery and pasta products to consumers through a variety of conventional and alternative channels including retail, food service and specialty markets. Presently, the Company’s primary revenue stream is generated by the sale of these functional bake mixes in a commercial format.The Company has also developed a line of home-use retail baking mixes under its Nutrition First™ brand for cookies, brownies, muffins and other products. Commencing April 2010 the Company will be offering these finished goods in a 1 lb retail sized pouch to various national, regional and specialty grocery chains.The Company intends to also offer the retail baking mix products for sale via its e-commerce website, www.nutritionfirst.com, commencing May 2010. FACT Group has a wholly-owned subsidiary, FACT Products Inc., which was incorporated in the State of Nevada on November 5, 2001, as FACT Bread Company, Inc.Presently FACT Products, Inc. has the rights to a line of non-dairy whipped toppings marketed as “Aunt Lydia’s Italian crèmes”, however, due to problems with the product, FACT Products has discontinued operations and the Company determined that it would spin-off this subsidiary by way of a dividend to the stockholders of the Company whereby each stockholder of the Company would receive one share of FACT Products Inc. for every five shares of the Company with a record date for the spin-off of the shares of January 10, 2007.The Company had intended to complete the spin-off during fiscal 2008, however this did not occur.The Company intends to review other business opportunities for Fact Products Inc. and to make a determination prior to the end of fiscal 2010 as to whether to proceed with the spin-off. As of the date of this filing, the Company has three (3) wholly-owned subsidiaries, Wall Street Investment Corp. ("WSIC"), Wall Street Real Estate Ltd., (“Wall Street”), and FACT Group.WSIC currently has no business operations.The Company had also intended to dissolve or divest WSIC during the fiscal year 2008; however, this did not occur and is now planned for completion in fiscal year 2010.Wall Street was incorporated in the Province of Alberta, Canada on July 23, 2002 for the purpose of holding commercial real estate assets.During fiscal year 2005 Wall Street disposed of all of its assets and the Company also intends to pursue a divestiture of this subsidiary.The Company plans to complete each of these proposed divestitures during fiscal 2010. As the Company is a U.S. corporation, all dollar amounts used herein refer to U.S. dollars unless otherwise stated. Plan of Operation FACT Corporation has developed a multi-year strategic plan in order to expand and develop its current operations. Our strategy is to achieve profitability, and thereafter deliver sustainable, profitable growth through sales of retail branded bakery mixes and single serve ready-to-eat goods, as well as the continued expansion of our commercial line of“better-for-you” bakery mixes.We intend togrow our top line driving revenues fromapproximately $1.2M in 2009 to approximately $13M in 2012 by capitalizing on a large and predominantly untapped segment of the retail and wholesale functional food channel. 1 FACT will accomplish this by targeting the healthy snack and baked goods needs of both the health conscious consumer and the diabetic consumer. FACT will utilize channel and supply partners to react quickly to meeting and exceeding consumer wants, retailer needs and market shifts. FACT intends to be recognized by consumers and retailers as a leading provider of high fiber, diabetic and healthy functional baked goods under its Nutrition First™ brand, offered in a variety of formats. FACT proposes to achieve our goals first by understanding needs of consumers for our product type and channel partner requirements and thereafter by leveraging our competitive advantage of technical expertise to deliver the right products, at the right time, and at the right price.FACT believes that by focusing on product efficacy and consistently high product quality we will be successful in meeting our benchmarks. As part of further efforts to increase shareholder value, FACT is also seeking strategic acquisitions to increase revenues and drive cash flows. FACT will look to secure additional sales and greater distribution for its line of premixes and finished goods by approaching the following target channels: Bakeries Food Drug Specialty Mass Weight Loss - Free standing - Kroger - Walgreens - Whole Foods - Walmart - Nutri-system - In-Store - Safeway - Longs - Trader Joes - Target - Weight Watchers - Chains - HEB - CVS - K Mart - Jenny Craig - Wegmans - Rite-Aid - Meijer - South Beach diet - Publix - Military - Ahold - Albertsons - Super Valu In order to maximize distribution and sales opportunities FACT will aggressively pursue the use of brokers and distributors to gain points of distribution.FACT will support these initiatives with internet marketing tactics, in-store promotional activities and other necessary demonstrations and sampling programs.FACT will concurrently market its products directly to consumers on the internet to accelerate brand recognition and product acceptance. FACT Group has a proven track record of year over year revenue since the close of fiscal year 2002, and expects the implementation of its plan of operation will allow for increasing revenue growth year over year.FACT Group’s ability to continue to execute its business plan and achieve profitable operations will be impacted by numerous factors including the following:maintenance of existing customers and acquisition of new customers through supply and licensing agreements; acceptance of the Company’s customers’ end products by the retail consumer; acceptance of the Company’s branded products by the retail consumer; access to sufficient amounts of key ingredients for uninterrupted supply of the Company’s premixes to customers; protection of the Company’s proprietary formulations and continuing development of new commercial formulations; the onset of competitive products in the retail marketplace and ongoing financing to meet operational overhead until such time as FACT Group can consistently achieve sufficient sales to meet ongoing expenses and growth initiatives. Presently the Company does not have sufficient funds to execute all aspects of its plan of operation and therefore, we will be required to seek additional financing through debt or equity in order to meet our objectives. 2 Recent Activities During fiscal 2orporation completed the first steps in our multi-year strategy by conducting consumer focus groups and an independent consumer research project.The goal of these projects was to evaluate the taste, texture, and overall quality of a series of products manufactured from FACT’s proprietary bake mixes, as well as to obtain feedback from participants on the format, attributes and channels of distribution for purchase of the products.The research was conducted with 50% female and 50% male participants of a wide range of age groups.Products sampled by participants included brownies, bread, muffins, cookies, pancakes and waffles.Participants were asked to rank FACT products on a scale of 1 to 5 against conventional baked goods in the same category as to taste, texture and overall health benefits.The chart below represents the summary of results gathered in our market research: In each of the key categories of consumer preference for taste, texture and overall health benefits, FACT products either met or exceeded expectations. Based on the information gathered in the course of our market research FACT was able to refine its line of bakery premixes during fiscal 2009 to create an all-natural line of 1 lb home-use products for initial launch in April 2010 via regional and national grocery channels.Included in this line are five (5) individual mixes for prepare at home Brownies, Blueberry Muffins, Chocolate Chip Cookies, Pancake/Waffles and an All-Purpose Baking mix for bread and other applications. Concurrent with the launch of this product line to conventional distribution channels FACT will be seeking distribution in specialty channels and will be conducting sales direct to the consumer using an ecommerce website at www.nutritionfirst.com. Principal Products or Services and Their Markets FACT Group has created a line of commercial and retail specialty bake mixes and ready-to-eat products for sale to various end-user channels including commercial bakeries, in-store bakeries, weight loss companies,and regional, national and specialty distribution channels.Our products include mixes and finished goods for bakery items including cookies, muffins, breads, cakes, pancakes, waffles, brownies and other traditional baked goods. FACT Group’s premixes and products enable customers to make claims on their end products pertaining to a variety of market positions including a reduction in refined carbohydrates, increased fiber, low or no sugar, organic and all-natural positioning, weight management benefits, and other tangible benefits. Commercial sales of premix commenced in November 2002.Presently, FACT Group sells its Nutrition First™ premixes and products to manufacturers, distributors and food service clients, who incorporate the premix into finished products to market and sell to the end consumer under their own retail brand/label, paying FACT Group a fee for each pound of premix purchased.FACT Group also entered into a licensing agreement with a North American bakery ingredient distributor that sells products containing FACT Group’s premixes under its own brand name.FACT Group receives a royalty for each pound of premix sold by such distributor.FACT Group is currently in negotiations with a number of potential new customers for the supply of functional premixes and finished goods across various other product channels including donuts, brownies, muffins, cookies, waffles and other sweet goods products.The Company is presently investigating opportunities for frozen Ready-to-Eat and other shelf stable varieties of its bakery products for distribution to school charity organizations, convenience channels and institutional food service applications such as cafeterias, hospitality channels and medical facilities. 3 FACT Group has secured arrangements with two independent blending facilities in New Jersey and New York for the preparation of premix for use in our end consumer products.During fiscal 2009 the Company expanded its blending arrangements to include a co-packing arrangement with one of its blenders for its branded 1 lb retail line of bakery mixes under our Nutrition First™ brand. Forward Plan: FACT’s forward plan includes the implementation of the distribution and sales strategies discussed above in Plan of Operation and Recent Activities.Should the Company be successful in obtaining new channels of distribution and increased sales to a diversified range of customers, the Company will look to expand its product line under our Nutrition First™ brand with a new specialty line of goods developed specifically for the needs of the diabetic consumer. The Company is currently in the process of creating a line of specialty products to address these needs and intends to pursue clinical testing of these products to verify efficacy for consumers.The Company would expect to see a launch of this new product line in fiscal 2011. Concurrently the Company will continue to pursue distribution opportunities for its wholesale line of mixes and finished goods to commercial bakeries, weight loss companies and other channels. Our Technology: Through a share exchange agreement between the Company and the stockholders of FACT Group, executed in November 2001, the Company issued a total of 2,000,000 shares of its Class C common stock in consideration for all of the issued and outstanding shares of FACT Group, a company intending on operating in the functional food business.The acquisition included certain proprietary formulas for functional dough and batter based products.The acquisition of FACT Group required that the formulations be held in escrow contingent upon the Company providing capitalization to FACT Group in the amount of $3 million and the payment of $2 million in royalties to certain of the stockholders of FACT Group.As a result of a settlement of a dispute with such certain stockholders (the “Plaintiffs”), the formulas to the premixes and other intellectual property were released to the Company in August 2003, the requirement for funding of $3 million was discontinued, and the Plaintiffs returned all of their Class A common shares and their Class C common shares to the Company.Certain amounts due to the Plaintiffs for services rendered were forgiven.The purchase price for the intellectual property remains at $2 million, to be paid in the form of royalties based on pounds of product sold by FACT Group.To the close of fiscal 2009 FACT has paid a total of $493,973 in respect of these agreements. FACT Group is obligated to pay the following minimum annual royalty payments: 2010 – $168,938 2011 – $219,620 2012 – $285,506 2013 - all remaining royalties become due and payable as one balloon payment. As part of the settlement of the dispute noted above, FACT Group also agreed to pay a maximum of $233,333 in additional income to two (2) of the Plaintiffs calculated on a monthly basis from September 1, 2003 through December 31, 2006 and payable from November 1, 2003 to February 28, 2007.As at the end of the 2007 fiscal year, the total amount paid to the Plaintiffs totaled $177,686, with no further obligation.As additional terms of the settlement, the Plaintiffs were prohibited from competing with FACT Group for five (5) years, must keep all trade secrets confidential and were required to provide training for FACT Group's new technical support personnel.The non-compete expired in December 2008. FACT Group holds the rights to certain trade secret formulations for the production of dough and batter-based functional food products ranging from breads, bagels, pastas, and pizza shells, to sweet baked goods, snack bars and confectionery, as well as other foods derived from a dough, batter or mix.These basic formulations are the building blocks for a series of bakery mix products developed and commercialized by FACT Group from 2002 to date. 4 Sources and Availability of Raw Materials and the Names of Principal Suppliers FACT Group relies on the supply of several key ingredients from large food grade ingredient manufacturers, such as ADM, National Starch and Sensus America, in order to supply the Company’s customers with its line of premixes and products.While FACT Group has entered into supply agreements with certainof these suppliers, the Company does not have volume agreements in place with respect to all of its key ingredients.Should there be a shortage of raw ingredients or sizeable fluctuation in commodity pricing, FACT Group may not be able to adequately service its existing or future customers.FACT Group is constantly evaluating its formulations to ensure it has alternatives to these key ingredients in order to avoid any unexpected ingredient supply issues.Additionally, should sales volumes warrant expansion, FACT intends to investigate possible commodity hedging opportunities to further secure its profitability during times of unstable commodity prices for certain key components of its commercial formulations. Distribution Methods of the Products and Services The Company distributes its bakery mix products directly to customers from its contracted warehouse space on the East and West coasts.The Company’s line of premixes is also distributed to clients through a licensing agreement under which a large North American bakery ingredient manufacturer has licensed FACT Group’s formulations to blend and sell under their own brand. Commencing second quarter of fiscal 2010 the Company will also be distributing 1 lb retail size mixes to customers via direct shipping from its ecommerce website, www.nutritionfirst.com, as well as to regional and national grocery chains from its contract production facility in Belleville, NJ. Competitive Business Conditions and Our Competitive Position in The Industry and Methods of Competition FACT Group is presently operating in an emerging growth industry which experienced a rush of new competitors to the marketplace in fiscal years 2003 and 2004.During 2004 and early 2005, the competitive landscape was further impacted with the failure of several of these emerging enterprises which, having entered the marketplace quickly, over-saturated the market with numerous line extensions and new product offerings, only to suffer poor consumer acceptance levels, resulting in diminished sales and ultimately, product failure.This phenomenon also extended to several larger, well established food companies that, in an effort to secure profitable segments of the market with rapid product introductions, experienced poor consumer take-off at the retail grocery level, resulting in a withdrawal of newly launched items.Additionally, various larger and smaller food companies with sales dependent on traditional bakery goods were adversely impacted by the quick introduction and rapid expansion of functional bakery products, in particular the “low carb” segment of this functional market, resulting in more commercial product failures, dramatic sales declines and overall instability in the bakery segment of the food industry.Larger food conglomerates entered the functional arena in late fiscal year 2004 and early fiscal year 2005 marketing products to cater to the mainstream interests of the consumer including increased fiber and reduced sugar product offerings.This foray into the industry has been particularly successful and is continuing to see good consumer response and more diverse product offerings focused on high fiber, use of functional fibers and single-serve ready to eat product offerings.The Company believes this market has now progressed to a more stable operating environment, and that its unique collection of product offerings will have enhanced sales potential now that the market has settled and consumer demands and preferences have been assessed and successful niches of the market clearly identified.FACT is focusing its expansion efforts on branded bakery mix products and ready-to–eat single serve products catering to the high fiber/reduced sugar segment of the marketplace.We anticipate further expansion of our product line into the specialty diabetic market. While direct competitors with FACT Group are limited, the Company considers bakery ingredient suppliers offering high fiber, or low glycemic bakery premixes, as well as premixes designed to offer a reduction in refined carbohydrates which can be incorporated into end-products and marketed to manufacturers, food service and quick-serve restaurants, direct competitors.Now that FACT Group has also developed its own line of home-use baking mixes under its Nutrition First™ label, competition will also exist from other branded and private label bakery mixes targeting the weight loss, glucose management and fiber enhancement segments of the market. The segment of the functional foods industry in which the Company is operating, breads, grains and baked goods, accounts for approximately forty percent (40%) of total sales in the Company’s segment of the food industry, allowing room for a vast competitive landscape.Total food product and other sales across the U.S. nutrition market totaled $69 billion in 2005, leaving FACT Group ample opportunity to secure a profitable segment of the market share.Presently the Company estimates there are between (10) and fifteen (15) like organizations (excluding large food conglomerates that provide 5 Presently the Company estimates there are between (10) and fifteen (15) like organizations (excluding large food conglomerates that provide products catering to the fringe of the functional market) providing the industry products which may be considered similar to those marketed by FACT Group.Many of these companies are much larger and better financed than FACT Group.As FACT Group looks to move into the “restricted dietary needs” segment of the market place by first quarter of fiscal 2011 with line extensions, we hope to become a market innovator developing a new and currently under-serviced segment of the industry.We will continue innovating by relying heavily on the use of functional fibers, sweetening systems which offer an alternative to traditional sweeteners such as sugar, and calorie controlled product formats. Sources and Availability of Raw Materials and the Names of Principal Suppliers FACT Group relies on the supply of several key ingredients from large food grade ingredient manufacturers, such as ADM and Sensus America, in order to supply the Company’s customers with its line of premixes and products.While FACT Group has entered into supply agreements with certainof these suppliers, the Company does not have volume agreements in place with respect to all of its key ingredients.Should there be a shortage of raw ingredients or sizeable fluctuation in commodity pricing, FACT Group may not be able to adequately service its existing or future customers.FACT Group is constantly evaluating its formulations to ensure it has alternatives to these key ingredients in order to avoid any unexpected ingredient supply issues.Additionally, during fiscal year 2009, should sales volumes warrant expansion, FACT intends to investigate possible commodity hedging opportunities to further secure its profitability during times of unstable commodity prices for certain key components of its commercial formulations. Dependence on One or a Few Major Customers FACT Group’s revenues for fiscal years 2008 and 2009 and to the date of this report rely heavily on sales made to two (2) key customers: Western Bagel Baking Corporation of Van Nuys, California and Prince Donuts Inc. of Linden, NY.Together these two (2) customers accounted for approximately ninety eight per cent (98%) of premix sales to the end of fiscal year 2009 and 2008.As at the date of this report, FACT Group is actively working to successfully close additional client accounts that should assist in better diversifying our revenue base.It is anticipated that until such time as FACT Group establishes a more diverse range of products in the marketplace, it will remain reliant on a small number of key customers to drive sales.FACT is also introducing an updated series of its line of home-use retail mixes for fiscal 2010 in a 1 lb all natural format for retail grocery.In doing this FACT believes it will create a new channel of customers for our products which should assist in diversifying our revenue base.FACT will also sell these products via the internet using its ecommerce website www.nutritionfirst.com which is anticipated to launch in May 2010. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, Including Duration: FACT Group formulations are not patented, but are trade secrets, as is common in the food industry, and will remain proprietary by way of stringent non-disclosure and confidentiality agreements executed with the blending facilities.Customers also execute confidentiality agreements and are serviced under premix supply agreements which do not allow access to FACT Group’s premix formulations in their entirety.FACT Group does not require any governmental approval for its existing line of products, and has trade marked its master brand “Nutrition First™” prior to the close of fiscal 2009. Need for Any Government Approval of Principal Products or Services FACT Group uses only those raw ingredients which have already received government approval for use in food products.All its premixes and retail ready products are manufactured with Generally Regarded As Safe (“GRAS”) ingredients which have received Food and Drug Administration (FDA) approval if, and as, required. Other Food Products During fiscal year 2003, FACT Group’s wholly-owned subsidiary, FACT Products, acquired the exclusive world-wide license to a line of imported, shelf stable, non-dairy whipped toppings which it markets under the brand name “Aunt Lydia’s Italian Crèmes”. The toppings are available in four flavors including chocolate, strawberry, vanilla and mocha.The toppings are lower in fat, have no cholesterol and do not require refrigeration.The products were manufactured in Italy and exported to North America. 6 The distribution of these products by FACT Products was unsuccessful due to technical product problems and insufficient funding to undertake the necessary research and development to correct the technical problems.As a result, FACT Products was forced to discontinue distribution of the products and was faced with certain liabilities for product returns, warehousing and disposal of the remaining products.At the close of fiscal 2005 there remained an amount outstanding in the approximate amount of $143,354 due to the manufacturer of the products.The manufacturer commenced legal proceedings in an effort to recover the alleged amount outstanding during the last quarter of fiscal year 2006.FACT Products disputed the amount and filed a counterclaim for defective product, for the loss of business related to the defective product and to recover any out-of-pocket costs relating to the defective product.The parties entered into negotiations pursuant to a request by the manufacturer to settle the dispute and during fiscal 2007 the parties agreed to a settlement of the outstanding litigation.The Company and manufacturer agreed to a settlement figure which was advanced to the manufacturer in full and final settlement of all outstanding claims by a related party to the Company in exchange for an assignment of the full value of the outstanding payable totaling $143,354.The amount payable bears no interest and is expected to be settled by the issuance of shares of FACT Products Inc. at a future date concurrent with plans to divest FACT Products. Effects of Existing or Probable Government Regulations on Our Business The Company is not currently aware of any existing or probable government regulations that will impact our business. Research and Development Activities and Costs During fiscal 2009 the Company expended $25,750 on research and development activities in order to complete development ofa series of all-natural, 1 lb bakery mixes for sale direct to the consumer via retail grocery and other specialty channels under our Nutrition First™ brand. This amount is exclusive of work completed in-house by staff on hand, or in collaboration with one of FACT Group’s key distributors in order to keep expenditures to a minimum and to draw from the experience of a diverse product development team.During the process the Company also retained the services of a third party product development firm to complete certain stages of the commercialization process and to ensure labeling accuracy and compliance for our 1 lb retail product line.There were no new products introduced in fiscal 2008.Amounts expended by FACT Group in pursuit of such activities are borne exclusively by FACT Group.FACT’s operating plans for fiscal year 2010 through 2012 call for substantially increased expenditures on research and development related to customized product lines for private label/store brand, offerings targeted at nutritional alternatives for consumers with dietary restrictions and the high fiber categories, and therefore, the Company would expect to raise additional capital to fund these new product initiatives. Costs and Effects of Compliance with Environmental Laws We do not expect any environmental laws to give rise to additional costs to our business. We believe, although no assurance can be given, that our products comply with any environmental regulations already enacted or which may be enacted in the future. Employees As of December 31, 2009 the Company and its subsidiaries had one (1) direct employee.The balance of the Company’s employees worked on a 1099 contract basis during the most recently completed fiscal year.As of April 12, 2010, the Company and its subsidiaries has two (2) full-time direct employees serving as Vice President Sales and Sales Manager, (1) full-time contract employee, three (3) part-time contract employees providing various administrative and support services through consulting companies, and one (1) contract employee providing executive-level operational and managerial expertise to FACT Group and FACT Corporation.The tasks and duties undertaken by employees include corporate management, legal counseling, administration, accounting, sales and marketing, and product development.The Company contracts with certain other consultants to provide product development services, sales support, marketing and advertising support, investor relations activities and property management, as required from time to time. Investments in Marketable and Non-Marketable Securities The Company continues to hold 8,042 marketable shares of the common stock of Capital Reserve Canada Ltd. (OTC: BB - CRSVF), formerly a wholly owned subsidiary of the Company.The Company completed a spin-off of Capital Reserve Canada Limited during the fiscal year ended December 31, 2004.At the close of fiscal 2009, the book value of the shares was $Nil (2008 - $88). 7 In respect of the reduction to book value at the fiscal year end, the Company has recorded an unrealized loss of $88. Investments in developing companies are highly speculative and the Company's ability to recover its investment will be impacted by numerous factors including the marketability and liquidity of the common shares of the companies, the companies' abilities to continue to operate their businesses and factors affecting the business environment in which the companies operate.Presently, the Company has no plans to make further investments of this nature. ITEM 1A.RISK FACTORS The Company is a smaller reporting company and is not required to provide this information. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company is a smaller reporting company and is not required to provide this information. ITEM2. PROPERTIES The Company’s subsidiary, Wall Street Real Estate Ltd., presently leases 3,840 square feet of office space at 1530-9th Ave S.E., Calgary, Alberta Canada, from Barclay Street Real Estate Ltd. (formerly ″Sun Prairie Resources Ltd.″), from which location the Company and all its subsidiaires carry on operations. The lease is for a four-year term ending on July 31, 2010.There is no provision in the lease for renewal. Under the terms of the lease Wall Street pays monthly rent at a fixed rate of $10.96 (CAD$11.50) per square foot for a total of $3,474 (CAD$3,680) per month, plus operating costs of approximately $8.50 (CAD$9.00) per square foot totaling $2,568 (CAD$2,720), plus applicable taxes.Annual fluctuations in operating costs as a result of actual costs versus budgeted costs may result in adjustments to the operating costs for each ensuing year. Minimum Annual lease payments (inclusive of estimated operating costs) are $42,294 during fiscal 2010. Wall Street has sublet the space as follows: - International Securities Group Inc. has a sublease for 1,580 square feet on a month to month basis at a rate of $3,304 (CAD$3,500) per month, inclusive of operating costs, plus applicable taxes; - FACT Corporation has a sublease for 768 square feet on a month to month basis at a rate of $1,301 (CAD$1,378)per month, inclusive of operating costs, plus applicable taxes. - Saw Communications has a sublease for 1,492 square feet until July 31, 2010 at a rate of $3,078 (CAD$3,259) per month, inclusive of operating costs, plus applicable taxes. Presently, only Wall Street and Saw Communications have entered into a formal lease agreement.There are no formal lease agreements between Wall Street and its other subtenants. Neither the Company, nor its subsidiaries, owns any properties or any real estate. ITEM 3. LEGAL PROCEEDINGS. On May 26, 2006, FACT Group filed a complaint in the Superior Court of the State of New Jersey, Chancery Division, Monmouth County (the “Complaint”) against Ore Enterprises LLC, d.b.a. Smartblendz, Avigdor Orr and Michael Baum. In the Complaint, FACT Group alleges, among other things, that Baum, a former consultant to FACT Group, and Orr have misappropriated certain of FACT Group’s proprietary trade secrets in order to recreate FACT Group’s premixes and other baked-goods products to be sold in direct competition with FACT Group. The Complaint further alleges intentional interference with existing and prospective economic advantage, breach of contract, breach of duty of loyalty and breach of the covenant of good faith and fair dealing.FACT Group is seeking (1) to enjoin and restrain Baum, Orr and Smartblendz from using or disclosing the trade secrets of FACT; (2) to impose a constructive trust in 8 regard to all profits obtained by the use of the trade secrets; (3) for other compensatory, consequential and punitive damages; (4) for reasonable attorneys fees and costs of the suit; and, (5) other further relief as the court may deem proper.On or about December 10, 2006, defendants Ore Enterprises, Orr and Smartblendz (“Defendants”) filed an Answer and Counterclaim denying FACT Group’s allegations.In the counterclaim, Defendants allege claims of intentional interference with contractual relationships, intentional interference with existing and prospective economic advantage and defamation/slander and libel.FACT Group has filed an answer to the counterclaim, in which it denied all allegations contained therein.Defendant Michael Baum declined to file an answer to FACT Group’s Complaint; rather, he filed a motion to compel arbitration of FACT Group’s claims against him pursuant to a former consulting agreement he had with FACT Group.Mr. Baum’s motion was denied subsequent to the year ended December 31, 2006, and he has been required to prepare and submit an answer.Prior to December 31, 2006, the Defendants agreed to a permanent injunction, the form and content of which has been drafted by the Company and submitted to opposing counsel for review.The Company commenced discovery of Baum and Orr in an effort to provide additional detail for the proposed injunction.Defendant Orr commenced Chapter 13 proceedings in the State of New Jersey.During fiscal 2007 the Company completed depositions of various individuals with information relevant to the above noted proceeding.During November 2008 the Company and Michael Baum reached a settlement in state court (the “Consent Order”). The terms of the consent order entered into the record include a small cash payment from Baum to the Company; a promissory note from Baum in the amount of $75,000 which amount shall be forgiven over a 10 year period provided Baum complies with the terms of the consent order; and an agreement that Baum shall not in any capacity engage in the functional food business. An extension on discovery in the legal proceedings again Orr was granted in March 2009, extending the original March 13, 2009 deadline for a period of 60 days.During the second quarter of fiscal 2009, settlement negotiations were initiated by legal counsel for Orr.The Company retained outside counsel to facilitate negotiations, and on October 2, 2009 the Company entered into a Settlement Agreement (the “Agreement”) with Defendant Orr whereby the Company will acquire all underlying intellectual property, the Defendant’s covenant not to compete and certain cash consideration in exchange for mutual releases in respect of the litigation.The Settlement was submitted to the courts prior to the close of fiscal 2009 to conclude all legal proceedings against Ore Enterprises, Orr and Smartblendz. The Consent Order with Baum was submitted to the courts in February 2010 to conclude the legal proceedings against Baum and the cash payment provided for thereunder was released to the Company. As at the date of this report the Company is not aware of any pending or contemplated legal proceedings. ITEM 4. (Removed and Reserved) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information, Holders and Dividends The Company's common stock is presently quoted on the Over the Counter Bulletin Board (OTC/BB) under the symbol "FCTOA". Following is a report of high and low closing bid prices for each quarterly period for the fiscal years ended December 31, 2009 and December 31, 2008. Year 2009 High Low 4th Quarter ended 12/31/09 3rd Quarter ended 9/30/09 2nd Quarter ended 6/30/09 1st Quarter ended 3/31/09 9 Year 2008 High Low 4th Quarter ended 12/31/08 3rd Quarter ended 9/30/08 2nd Quarter ended 6/30/08 1st Quarter ended 3/31/08 The information as provided above for the fiscal years ended 2009 and 2008 was provided by Pink Sheets.The quotations provided herein may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions and have not been adjusted for stock dividends or splits. As of April 12, 2010, there were 674 record holders of the Company’s Class A common stock (which number does not include the number of stockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder). The Company has never paid a cash dividend on its common stock and does not intend to pay cash dividends on its common stock in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans Number of securities remaining available for Number of securities to Weighted-average issuance under equity be issued upon exercise exercise price of compensation plans of outstanding options, outstanding options, (excluding securities warrants and rights warrants and rights reflected in column (a)) Plan Category (a) (b) (c) Equity Compensation Plans approved by security holders Equity Compensation Plansnot approved by security holders -0- -0- -0- Total The Company is authorized to issue up to 2,000,000 shares under its 2008 Stock Option and Award plan (the “Plan”). As at December 31, 2009, 1,960,000 options to purchase shares have been granted out of a total 2,000,000 available shares under the Plan.Of this amount 1,850,000 options vest immediately, with 110,000 options vesting over a period of one (1) year from the date of issue, April 6, 2009.All options expire on August 10, 2018. Recent Sales of Unregistered Securities Except as identified below, there were no other unregistered securities sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K.There were no underwriting discounts or commissions paid in connection with the sale of the identified securities. 10 Name & Address Number of Shares Issued Reason for Issuance Caroline Meyers Rural Road 242 DeWinton Alberta T0L0X0 16,922 shares of Class A common stock at a value of $0.10 per share Debt Settlement Stone Canyon Resources Ltd. 1530 9th Avenue SE Calgary, Alberta T2G 0T7 230,000 shares of Class A common stock at a value of $0.10 per share Debt Settlement Clifford Winsor Razcowsky Street, San Pablo Area, San Pedro Town 500,000 shares of Class A common stock at a value of $0.10 per share
